IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,322



                     EX PARTE KEVIN PATRICK JACK, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 92-CR-0056 IN THE 175TH DISTRICT COURT
                           FROM BEXAR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of forgery and

sentenced to fifteen years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his sentence is illegal because his criminal conduct constituted a

felony of the third degree, with a maximum punishment of ten years’ confinement, rather than a

felony of the second degree, for which he was sentenced. The trial court entered findings of fact and

conclusions of law recommending that relief be granted. Specifically, the Court found and
                                                                                                  2

concluded that the version of the Texas Penal Code which applies to the offense Applicant pleaded

guilty to, namely: forgery by possessing a sight order for the payment of money, constitutes a third

degree felony. See TEX . PENAL CODE § 32.12(d) (Vernon’s 1990). The Court found further that

Applicant has served at least twelve years of his sentence. We agree with the trial court’s findings

of fact and conclusions of law.

       Relief is granted. The judgment in Cause No. 92-CR-0056 in the 175th Judicial District

Court of Bexar County is set aside, and Applicant is remanded to the custody of the sheriff of Bexar

County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 24, 2010
Do Not Publish